Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 06/28/2021, with regard to the rejections under Venter, have been fully considered but they are not persuasive. Applicant argues that the planet carrier 48 is supported by rear carrier bearing 29, which is coupled to static structure 30 and not an input shaft. The examiner respectfully disagrees. Applicant seems to have a very narrow interpretation of the word “coupled” in mind, which does not conform to the use of this term in the specification and the ordinary meaning of the term. Applicant has not defined “coupled” in the specification in any specific way. Hence, its ordinary meaning is used. According to Merriam-Webster, coupled means being linked or connected. This matches the use of this term in applicant’s own specification. For example, paragraph [0060] of PG-Publication discloses that “The planet carrier 34 is coupled via linkages 36 to the fan 23” and “ring gear 38 that is coupled, via linkages 40, to a stationary supporting structure 24”. This means that applicant interpreted coupling to be merely linked or connected, even remotely and indirectly through other elements. In Venter, the rear carrier bearing 29 is coupled to static structure 30 and also coupled to the input shaft via element 28. It is clear from Fig. 1 and 4 that input shaft 26 is linked to element 30, which is coupled to bearing 29. Furthermore, the functional language that follows this limitation in claim 1, specifically “the bearing is arranged such that primary axial loads from the fan are transmitted from .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 depends from claim 14, which is a cancelled claim. Therefore, the metes and bounds of claim 16 are indefinite. For examination, it is interpreted to depend from claim 1.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-10, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Venter et al. (US 2016/0097331), referred to hereafter as Venter.
With regard to claim 1, Venter discloses a gas turbine engine, comprising: a turbine ([0048]) having a turbine axis, the turbine connected via an input shaft device (26) to a gearbox device (25, [0049]) having a sun gear (40), a planet carrier ([0049]) having a plurality of planet gears (42) attached thereto, and a ring gear (44), the sun 

With regard to claim 2, Venter further discloses that the rear carrier bearing device comprise at least one roller bearing ([0056]).

With regard to claim 3, Venter further discloses that the rear carrier bearing device is axially closer to an input side of the gearbox device than to an output side of the gearbox with respect to the turbine axis (Fig. 1, 4).

With regard to claim 4, Venter further discloses that a fan shaft bearing system (20, 24) is radially located between a fan shaft as part of the output shaft device and a static structure (Fig. 1, 4).

With regard to claim 6, Venter further discloses that the planet carrier comprises the seat element (53) extending axially to the rear of the gearbox device providing a radial seat for the rear carrier bearing device (Fig. 1, 4).

With regard to claim 8, Venter further discloses that the output shaft device comprises at least one axial cross-section with a conical, sigmoidal or logarithmical shape (Fig. 1, 4).

With regard to claim 9, Venter further discloses that the output shaft device comprises a curvic or a spline coupling (Fig. 1, 4).

With regard to claim 10, Venter further discloses that the load path for force and / or torque from the turbine to the propulsive fan extends via the input shaft device, the gearbox device and the output shaft device (Fig. 1, 4).

With regard to claim 12, Venter further discloses that the gearbox device comprises an epicyclic gearbox with the ring gear being fixed relative to the other parts of the gearbox device and the output shaft device being connected to the planet carrier ([0028], [0049]).

With regard to claim 16, Venter further discloses that the load path for axial force from the fan extends from the driving turbine through the radially outer part of the input shaft to the fan shaft via the planet carrier, while the load path for torque extends from the turbine to the fan shaft via the radially inner part of the input shaft and the sun gear (Fig. 1, 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Venter et al. (US 2016/0097331), referred to hereafter as Venter in view of Schwarz (US 2015/0300264).
With regard to claim 5: 
Venter discloses the gas turbine of claim 4, as set forth above. 
Venter is silent about the diameter of the propulsive fan and does not appear to explicitly disclose that the fan shaft bearing system has an outer diameter between 0.05 to 0.2 of a diameter of the propulsive fan.
However, Schwarz, which is in the same field of endeavor of geared gas turbines, teaches a geared gas turbine and teaches that the fan has a diameter greater than about 73 inches (about 1854 mm) (see [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to, when searching for a fan diameter for the fan of Venter, which is silent about it, to use the teachings of Schwarz and make it greater than 1854 mm. Applicant has disclosed that the ratio of 0.05 to 0.2 translates into a range of 175-1250 mm for the fan shaft bearing system outer diameter ([0079]), which translates into a fan diameter of 3500-1250 mm (using the 0.05-0.2 ratio). Schwarz’s fan diameter being greater .
--------------------------------------------------------------------------------------------------------------------
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Venter et al. (US 2016/0097331), referred to hereafter as Venter.
With regard to claim 5: 
Venter discloses the gas turbine of claim 4, as set forth above. 
Venter is silent about the diameter of the propulsive fan and does not appear to explicitly disclose that the fan shaft bearing system has an outer diameter between 0.05 to 0.2 of a diameter of the propulsive fan.
However, a careful examination of the specification reveals that no criticality for the fan shaft bearing system outer diameter has been shown nor any reason as to why the gas turbine of applicant with these diameters would operate any different than the gas turbine of Venter, and Applicant has not disclosed that this sizing provides an advantage, is used for a particular purpose, or solves a stated problem. Hence these values are considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected Venter’s and Applicant’s inventions, to perform equally well.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the value of 0.05-0.2 for the fan shaft bearing system outer diameter ratio to the diameter of the propulsive fan as claimed with Gas turbine of Venter in order to achieve a desired dimension, flow rate, or configuration, as they are a matter of design 
--------------------------------------------------------------------------------------------------------------------
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Venter et al. (US 2016/0097331), referred to hereafter as Venter in view of Schwarz et al. (2017/0074165), referred to hereafter as Schwarz.
With regard to claim 7: 
Venter discloses the gas turbine of claim 1, as set forth above. 
Venter is silent about the rear of the gas turbine engine and doesn’t show the details of the rear sections of the gas turbine and hence does not appear to explicitly disclose that an input shaft bearing system is radially located between the input shaft device and a static structure (the examiner interprets this bearing to be further to the bearings recited in claim 1).
However, Schwarz, which is in the same field of endeavor of geared gas turbines, teaches a geared gas turbine with input and output shafts and an epicyclic gearbox in between and a rear carrier bearing device radially between the planet carrier and a part on the input shaft on the input side of the gearbox device (Fig. 1) and further discloses several input shaft bearing system, such as 170, 220 in Fig. 1, that are radially located between the input shaft device and a static structure (Fig. 1) in order to support the shaft ([0067], [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to, when looking for the details of the rear sections of the gas turbine of Venter, to use the teachings of Schwarz .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar gas turbine engines with input and output shafts connected by gearbox and bearings such as US8869504, US10151249, US9885282, US8484942, US8511987, US10041579, and US10202905.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Primary Examiner, Art Unit 3745